Babclay, J.
(dissenting). — My concurrence is not given to the ruling that plaintiff has no case'to submit for trial.
Defendant does not deny that there was evidence warranting a finding of its negligence in omitting to give a statutory signal, on approaching the crossing. Under the statute (section 2608, R. S. 1889) proof of such omission and of the accident following at the crossing make out a prima facie case (Crumpley v. Railroad, 1892, 111 Mo. 152, 19 S. W. Rep. 820), unless, of course, plaintiff’s evidence also shows, as a conclusion of law, that the omission of a signal was not the cause of the injury, as that statute fairly intimates.
But the result of the judgment of my learned colleagues here is to declare that the evidence permits no other reasonable inference than either that the deceased was negligent as a matter of law, or that the omission of the statutory signal of the coming train could not reasonably be found to be the cause of Lane’s death.
*291. As to the negligence of Lane.
Many of the facts in evidence have, no doubt, a strong tendency to prove contributory negligence on his part. But the precise legal questions as to Lane’s negligence which the record raises at this stage of the action are, first, whether or not the facts in evidence exclude any other reasonable conclusion than that he was negligent; and, secondly, even if defendant’s evidence is held uncontradicted, whether the question of its credibility or sufficiency (to support the defendant’s plea of contributory negligence) is not a question for the jury to decide, as an incident of the right of trial by jury guaranteed by the Missouri constitution, in view of the statute above cited which casts the burden of proof on defendant where there has been an omission of a statutory signal and an injury following, which may reasonably be found to have been caused by that omission.
Let us examine the statement of defendant’s locomotive engineer to see if it affords ground for a fair and rational inference that Lane was not negligent in conduct at, and immediately before, the time of the collision.
The engineer testified that he was at his post in the cab, on the right (or west) side of the locomotive.
His account (on his direct examination) of .the performance of Lane and of his team, is as follows:
“The first thing I saw of Mr. Lane or the team was that I saw the team when we were- about seventy-five or eighty feet away. It is very hard and difficult to tell the exact distance of' a train when you are. running after night. As soon as the headlight shone on the grass I saw the team and they were on the run. Just as soon as I saw the team, I put on the emergency to stop the train. I did not have time to whistle the alarm whistle, or anything, until the team and engine *30came together. From the appearance of the engine, they struck near the front, end of the engine. I stopped the train just as soon as the brakes would stop-it. I should judge that it ran about five hundred feet after it struck the team. I did not see the wagon, I just saw the horses. I should judge when I first saw the team it was within ten or fifteen feet of the track, and the engine was about seventy-five feet from the crossing. It was a dark night. I don’t think, running at the rate of speed I was that night, you could discern an object over one hundred and fifty or two ■hundred and fifty feet ahead of you. I should think that the headlight would cast its rays from fifteen to twenty feet on either side of the track.” * * * * “It has a tendency to blind. It makes it more difficult to see an object outside of the rays of light. Just as soon as the train stopped, I notified the conductor and train porter, and we went back to the crossing. 'There was the cattle guard there, and both the horses and the man were carried clear over the cattle guard— knocked clear over, inside of the right of way fence; but I could not tell what distance. The number-plate on the front end of the engine was broken, and there was one of the rod-cups broken on the forward pin. There was blood and hair between the bumper-beam and forward cylinder on the right hand side. The bumper-beam projects at the head of the cylinder. There is twenty-four inches space between the steam chest and the bumper-beam.” * * *
On cross-examination he stated that he “took it that the team was running away at the time that it was struck;” and that the indications on the engine showed “that the first horse caught between the bumper-beam and the cylinder” of the locomotive.
The above testimony was given on behalf, and at the instance of, defendant. Butin considering whether *31or not plaintiff has made out a case tq go to the jury, it is proper to give plaintiff the benefit of all the facts, and of every reasonable inference that they will bear, at the time that question arose and was finally ruled upon; which in this case was at the close of all the testimony.
It is not necessary to enter upon an extended discussion to establish that if Lane’s team bolted and ran into the train while beyond control of the driver', the latter can not justly be charged with contributory negligence on that account. Johnson v. Railroad (1883) 77 Mo. 546; Hendrickson v. Railroad (1892) 49 Minn. 245 (49 N. W. Rep. 1044) and (1893) 52 Minn. 340 (54 N. W. Rep. 189).
Nor does it matter that a jury of judges trying the facts might conclude from a review of all the evidence that the deceased was careless. If the evidence reasonably permits the inference or finding that Lane used ordinary care for his own safety then it is for the constitutional triers of the facts (the jury, in this case) to determine the issue as to his care. They did decide that Lane was not negligent, in response to several instructions, some offered by defendant, others by the plaintiff.
No other person at the trial besides the engineer described the actual collision. On his statement it is my opinion, with due respect, that the deceased should not be pronounced conclusively negligent as a matter of law. It is unnecessary to conjecture what the proper ruling should be if the engineer’s testimony were out of view. It is in the case, and plaintiff is entitled to the benefit of it.
2. As to the causal connection between the absence of any signal from defendant’s train, and the death of Lane.
If Lane got so near to the crossing as to be unable *32to avoid the results brought on by the fright of his team at the sudden apparition of the headlight and locomotive, and if the facts reasonably warrant the inference that his close approach to the track would not have occurred had defendant given one of the required signals to warn him of the coming train, while at a safe distance from it, then the omission to give such a signal might legitimately be found to be the cause of the running away of the team and of the consequences ensuing.
The facts seem to me to fairly permit those inferences. If they do, then thq prima facie case, made out under the statute (section 2608) by plaintiff’s showing, was not destroyed by the evidence for the defendant (irrespective of any examination of its credibility), since the latter evidence certainly warrants the inference that Lane came into collision with the engine without voluntary action on his part.
Under the instructions the jury found as a fact that Lane’s death resulted from the failure to give a required signal.
3. In view of the foregoing, it is unnecessary to discuss the proposition that the jury would also have to pass on the issue of - contributory negligence under the statute (2608), even if defendant’s uncontradicted evidence excluded any other inference than that of such negligence on the part of Lane. The credibility of that evidence would still-be for the jury. My views on that point sufficiently appear in opinions in Schroeder v. Railroad (1892) 108 Mo. 323 (18 S. W. Rep. 1094) and Church v. Railroad (1893) 119 Mo. 222 (23 S. W. Rep. 1061); but the statement of the engineer in the case at bar make that proposition of small importance in reaching a result on this appeal.
4. On the interesting question of evidence discussed in the fourth paragraph of my learned col*33league’s opinion, it seems to me that no ruling need now be given, because the point is not presented in a manner to require it.
The exact (and only) terms of the record on this subject are shown by the following passage from the ■testimony of the' witness (Mr. Parish) during whose examination the point arose, viz: —
“I had taken a couple of drinks with him and left him there, and did not see him anymore until after,he was killed.
■ “Q. Were you acquainted with his habits? A, Yes, sir; I have run with him all his life.
“Q. Had he been in the habit during the summer of taking a dram?
“Objected to by the plaintiff as incompetent. Objection sustained by the court and defendant excepted.
“ Q. Do you know whether or not Mr. Lane was in the habit of becoming intoxicated recently, prior to this accident, and during the summer before this accident?
“Objected to by plaintiff as incompetent. Objection sustained by the court and defendant excepted.
“The passenger train was due thereat 9:45. Icould not say how many passenger trains pass out over that road at night,” etc.
The third question quoted merely called for the knowledge of the witness concerning Lane’s habits. It had been already answered in response to the first of these questions.
The exclusion of a reply to the inquiry as to Lane’s “habit during the summer of taking a dram” could scarcely be considered prejudicial error, in view of the abundant testimony of various witnesses that he drank with them at divers times on the very day of the accident.
*34If defendant wished to prove that Lane was in the habit of becoming intoxicated, some further offer of testimony should have been made beyond anything shown by the record above quoted. It is not sufficient to merely throw out a suggestion of a line of testimony. If a party making a suggestion intends to press the matter to the point of review on appeal, he must follow up the suggestion in some proper way, so that the reviewing authority may see that something really material and competent' was kept out. Bank v. Aull (1883) 80 Mo. 199; Jackson v. Hardin (1884) 83 Mo. 175; State v. Martin (1894) 124 Mo. 514 (28 S. W. Rep. 12).
As the above cases hold, a judgment should not be reversed on a’ mere conjecture of further possible evidence.
5. The instructions discussed in the learned opinion of the court in banc have been found free of fault; and no error of any sort in the proceedings at the trial has been pointed out in that opinion, except the ruling on the general merits of plaintiff’s cause of action.
As the case seems to me one proper for submission to the jury, my votéis for the affirmance of the circuit judgment.